UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA                             FILED
                                                                                      NOV 16 2012
MICHAEL K. CIACCI,                            )                                  Clerk, u.s. District and
                                              )                                     Bankruptcy Courts
               Plaintiff,                     )
                                              )
       v.                                     )       Civil Action No. 12-1268 (UNA)
                                              )
UNITED STATES DEPARTMENT                      )
OF JUSTICE, et al.,                           )
                                              )
               Defendants.                    )


                                  MEMORANDUM OPINION

       The Court provisionally permitted the above-captioned action to be filed on July 31,

2012. At that time, the Court directed the plaintiff to submit a certified copy ofhis prison trust

fund account statement (or institutional equivalent) for the six-month period immediately

preceding the filing of the complaint, obtained from the appropriate official of each prison at

which plaintiff is or was confined, as required by the Prison Litigation Reform Act. See 28

U.S.C. § 1915. The plaintiff has yet to produce the required trust fund account statement, and,

therefore, the Court will deny the application to proceed in forma pauperis and dismiss this

action without prejudice. An Order is issued separately.




                                              Unite